Title: From Thomas Jefferson to Edward Travis, 23 March 1781
From: Jefferson, Thomas
To: Travis, Edward



Sir
Richmond March 23d. 1781

I have received your favor of the 17th. inst. and am sorry there should be so much reason of Complaint both on the part of the Officers and men of the navy. I have not had it in my Power to see the paymaster of the navy but I am pretty certainly informed that he has laid out the greatest part of the money he received in the purchase of Cloathing, which is now in considerable forwardness making up. Orders shall be given for the issuing it as soon as ready, and an enquiry as to any balance unapplied in that way. The emission of a further sum of money voted by the Assembly will put it in our power to pay off the navy which shall be done as soon as the money can be prepared. Your Letter did not come to Hand till the moment of the rising of Assembly so that it was not in my power to lay it before them. They meet again in six weeks when I think an application for redress from the Officers would be favorably received. Any Assistance which the poverty of the Treasury will enable us to yield to the Officers or men of the navy will be chearfully done by us. I am Sir &c.,

T. J.

